DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received June 15, 2022:
*Examiner Request for Clarification of the Record: The claim statuses are incorrect/ambiguous.  Withdrawn claims are not indicated.  Additionally, the issue set forth in section 4 of the Office Action dated March 8, 2022 has not been addressed.  This issue is reiterated for clarity’s sake:
“NOTE:  The February 21, 2022 claims includes claims 21-30.  However, a preliminary amendment exists, and the August 5, 2020 claims indicates claims 21-30 have been canceled (these claims, if pending, would be associated with the non-elected invention).  Clarification regarding the correct status of claims 21-30 (withdrawn or canceled) is respectfully requested in Applicant’s next response.”
Claims 2, 3, and 14 have been canceled as per Applicant’s request.  One of the following is true regarding the claims (pending clarification of section (a) above): Either: (1) Claims 1, 4-13, and 15-20 are pending with claims 5-6 and 20  withdrawn as being drawn to unelected species/inventions, OR (2) Claims 1, 4-13 and 15-30 are pending with claims 5-6 and 20-30 withdrawn as being drawn to unelected species/inventions.  (Again, Examiner kindly requests clarification regarding the claims as set forth in section 2(a) above.)
The previous claim warning has been withdrawn in light of the amendment.
The previous claim objection has been withdrawn in light of the amendment.
The core of the rejection is maintained with slight changes made in light of the amendment.  All changes to the rejection are necessitated by the amendment.  Thus, the action is final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
a.	Claim 4:
(1) is dependent upon canceled claim 2, and 
(2) requires that the fluorinated organic compound be a fluorinated ketone, heptafluoropropane, or a combination thereof; however claim 1, which sets forth antecedent basis for the fluorinated organic compound does not set forth a fluorinated ketone thus creating contradictory claim language.  
Thus, the metes and bounds of the claim are unclear and indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 7, 12, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0292628/WO 2020/009754 (Prentice et al.; note: both documents are related to the same PCT and have the same figure and paragraph citations, however, they have different prior art applicability dates), in view of US 2020/0136175 (Qiu), US 2011/0206968 (Nishimura et al.), and US 7476486 (Lam et al.).
	As to claim 1, Prentice et al. teach a battery cooling and fire protection system, comprising: a plurality of battery cells (as seen in fig. 3; battery pack indicated in para 0063).  Although Prentice does not specifically state the structure of a battery, an operational battery structure would necessarily include an anode, a cathode, an electrolyte disposed between the anode and the cathode.  Prentice et al. indicates a protective housing that at least partially encloses the anode, the cathode and the electrolyte (as indicated by fig. 3, which shows individual enclosed cells within a secondary casing; see also para 0026).  Prentice et al. teach a case (housing [150]) which holds the plurality of battery cells and a cooling liquid (dielectric fluid with halocarbon) (fig. 1; abs), wherein the battery cells are at least partially submerged in the cooling liquid (para 0064; fig. 3; partially submerged, applicable to elected species 1, subspecies A).  Prentice et al. recognizes the presence of other components within the thermal management fluid to provide desirable activities/benefits (para 0051) but suggest materials for these other components.
	Prentice et al. do not teach (a) at least one heat spreader element disposed at least partially inside the protective housing (of the battery cell components), such that the cooling liquid is in thermal communication with the heat spreader element and transports heat away from the battery cells through the heat spreader element to the cooling liquid, (b) the other component of the cooling liquid comprises a fire protection or fire suppression substance, or (c) wherein the fire protection or fire suppression substance comprises a fluorinated organic compound  (as applied to elected species 2, subspecies A) and wherein the fluorinated organic compound is selected from the group consisting of hydrochlorofluorocarbons, hydrofluorocarbons, perfluorocarbons, perfluorinated amines, partially fluorinated ethers, hydrofluoroethers, hydrofluorolefins, and combinations thereof.
	With respect to (a): Qiu teaches the presence of a cell [4] containing the necessary portions of a battery (positive electrode (cathode) and negative electrode (anode), electrolyte therebetween) (abs; para 0032; figs. 1-2A) with an associated protective housing (outer casing [1]). Additionally, there is a heat spreader element (heat conducting and collecting body [5] as connected/integrated into a respective current collector forming a heat convergence path [11] that is in thermal communication with a heat exchanger [7] (via fluid-containing pipe [6]) (figs. 1, 2A; para 0015, 0017, 0019, 0021-0023).  The motivation for using the cell of Qiu (with a head spreader element in thermal contact with cooling fluid/heat exchange) is to properly maintaining working temperature of a cell (abs). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to incorporate the cell of Qiu (having a cathode, anode, and electrolyte therebetween, and a protective housing, wherein a heat spreader element is disposed at least partially inside the protective housing, such that the heat spreader element dissipates heat via fluid/heat exchanger) within the system to Prentice et al. in order to help properly maintain working temperature of the cell.  (Note: The combination would yield that the cooling liquid (of Prentice et al.) is in thermal communication with the heat spreader element (rendered obvious by Qiu) and transports heat away from the battery cells through the heat spreader element to the cooling liquid, as the combination would have Qiu’s heat spreader in contact with the cooling liquid of Prentice et al., since Qiu’s head spreader is in thermal contact with cooling fluid/ a heat exchanger, as set forth above.)
	With respect to (b): Nishimura et al. teach that a cooling medium includes a mixture comprises a fire protection or fire suppression substance (fire-retarding medium) (para 0021).  Combining the teaching of Nishimura et al. (having a fire protection/suppression substance within the cooling medium) with that of Prentice et al. (cooling medium with an undisclosed other component for added desirable activities/benefits) (i.e. having the fire protection/suppression substance as the other component) would yield the predictable result of providing a cooling medium for the cell system.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) combine a fire protection/suppression substance within the cooling medium (taught by Nishimura et al. and applied the cooling medium of Prentice et al., for example as the undisclosed other component for added desirable activities/benefits) as the combination would yield the predictable result of providing a cooling medium for the cell system.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (c): It is noted that Nishimura et al., relied upon to render obvious the presence of a fire protection/suppression substance, teaches a phosphoric acid ester substance (para 0021) (see above).
	However, Lam et al. teaches of known flame retardants including fluorinated organic compounds, such perfluorocarbons, partially fluorinated ethers (partially halogenated ethers, where fluorine is a halogen), perfluorinated amines (e.g. perfluorotripenylamine) (col. 1, lines 58-col. 2, line16).  The substitution of one know flame retardant (i.e. perfluorocarbons, partially fluorinated ethers (partially halogenated ethers, where fluorine is a halogen), perfluorinated amines (e.g. perfluorotripenylamine), as recognized by Lam et al.) for another (such as those in Nishimura et al.) would yield the predictable result of acting as a fire protection/suppression substance. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) substitute perfluorocarbons, partially fluorinated ethers (partially halogenated ethers, where fluorine is a halogen), perfluorinated amines (e.g. perfluorotripenylamine) for another flame retardant as the fire protection/suppression substance, as the substitution would yield the predictable result of acting as a fire prevention/suppression substance.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to claim 4, Nishimura et al., relied upon to render obvious the presence of a fire protection/suppression substance, teaches a phosphoric acid ester substance (para 0021).  (See the rejection to claim 1 for full details of the combination incorporated herein but not reiterated herein.)  No teaching to a fluorinated ketone CnF2nO (6<n<20), heptafluoropropane, or a combination thereof exists. 
	However, Lam et al. teaches of known flame retardants including fluorinated organic compounds, such as fluorinated ketones, specifically R’(C=O)R” where R’ is a perfluoroalkyl group and R” is a perfluoroalkyl group or alkyl group, exemplifying a perfluoroketone such as dodecafluoro-2-methylpentan-3-one (col. 1, lines 58-66).  The substitution of one know flame retardant (i.e. fluorinated ketones, specifically R’(C=O)R” where R’ is a perfluoroalkyl group and R” is a perfluoroalkyl, as recognized by Lam et al.) for another (such as those in Nishimura et al.) would yield the predictable result of acting as a fire protection/suppression substance. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) substitute a fluorinated ketones (fluorinated organic compound) (i.e. R’(C=O)R” where R’ is a perfluoroalkyl group and R” is a perfluoroalkyl, as recognized by Lam et al.) for another flame retardant (i.e. that of Lam) as the fire protection/suppression substance, as the substitution would yield the predictable result of acting as a fire prevention/suppression substance.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  (Note: This teaching overlaps CnF2nO (6<n<20), as the teaching does not limit n; thus the teaching renders obvious the claimed invention.)  
(Note: In light of the 112 issue regarding the ketone, a separate rejection of heptafluoropropane is set forth; see alternate rejection * below.)  
	As to claim 7, Prentice et al. teach the case (housing [150]) has at least a first port and a second port (portions attached to first duct [130] and third duck [134]) configured to allow the cooling liquid to flow through the case with the battery cells being 2Docket ID - Battcooling_4 partially or fully submerged in the cooling liquid (para 0064; fig. 3; partially submerged, applicable to elected species 1, subspecies A).
	As to claim 8, Prentice et al. teach the cooling liquid is in fluid communication with an external cooling device selected from a heat sink, a heat pipe, a vapor chamber, a stream of flowing fluid, a thermoelectric device, a heat exchanger, a radiator, or a combination thereof (heat exchanger [160]) (fig. 1; para 0072).  
	As to claim 12, the combination renders this limitation obvious, since Qiu, relied upon to render obvious the heat spreader, teaches an integral current collector and heat colleting body (para 0017), and thus, the current collector can be seen to be part of the heat spreader; accordingly, the heat spreader element is in physical or thermal contact with the anode or the cathode and has a heat-spreading area at least 50% of a surface area of the anode or cathode (as it is larger; see fig. 2A).  See the rejection to claim 1 for full details regarding the reasons for combination, incorporated herein but not reiterated herein for brevity’s sake.
	As to claim 15, the combination renders this limitation obvious, since Qiu, relied upon to render obvious the heat spreader, teaches an integral current collector and heat colleting body (para 0017), and thus, the current collector can be seen to be part of the heat spreader; accordingly, the heat spreader element is in a heat-spreading relation to the anode or the cathode and draws heat therefrom during an operation of the battery cells (see also para 0003-0004, which indicates that heat dissipation and operation is important, and para 0017 which indicates heat is dissipated quickly).  See the rejection to claim 1 for full details regarding the reasons for combination, incorporated herein but not reiterated herein for brevity’s sake.
	As to claim 17, the combination renders this limitation obvious, since Qiu, relied upon to render obvious the heat spreader and its relationship to the cell, has an anode terminal and a cathode terminal for operating the battery and the heat spreader element is in thermal contact with the 3Docket ID - Battcooling_4 anode terminal or the cathode terminal wherein the anode terminal or the cathode terminal is configured to spread heat to the cooling liquid (as it is adjacent to the positive plate cover [2]/terminal [3] or negative in many embodiments; fig. 1, 2A, 4-6; para 0021-0022, 0024-0026).  See the rejection to claim 1 for full details regarding the reasons for combination, incorporated herein but not reiterated herein for brevity’s sake.
	As to claim 18, the combination renders this limitation obvious, since Qiu, relied upon to render obvious the heat spreader and its relationship to the cell, has the heat spreader element is in thermal contact with the protective housing or a cap of the protective housing (cover plate [2], terminal post [3], negative terminal post, or housing [1]) (as it is adjacent to the positive plate cover [2]/terminal [3], negative terminal, or housing [1]; fig. 1, 2A, 3-7; para 0021-0027).  See the rejection to claim 1 for full details regarding the reasons for combination, incorporated herein but not reiterated herein for brevity’s sake.
	As to claim 19, Prentice et al. embodies a lithium-ion battery (para 0025), as well as a magnesium-ion battery, aluminum-ion battery, a lead acid battery, and a supercapacitor (para 0063, 0070).
*Alternately, claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice et al. in view of Qiu, Nishimura et al., and Lam et al., as applied to claim 1 above, and further in view of US 2013/0288083 (Sweetland et al.). 
	As to claim 4, it is noted that Lam et al. renders obvious fluorinated organic compounds as fire protection/fire suppression substances, including such perfluorocarbons, partially fluorinated ethers (partially halogenated ethers, where fluorine is a halogen), perfluorinated amines (e.g. perfluorotripenylamine) (col. 1, lines 58-col. 2, line16).  See the rejection to claim 1 for full details incorporated herein but not reiterated herein for brevity’s sake.
	Lam et al. do not (although teaching of perfluorocarbons in general) does not specifically teach heptafluoropropane (which is addressed in the alternative rejection, in light of the ketone claimed being excluded by claim 1).
	Sweetland et al. teach of fire suppressants in use with battery packs (abs).  Specifically, 1,1,1,2,3,3,3-heptafluoropropane is taught (para 0044).
The substitution of one know flame retardant (,1,1,2,3,3,3-heptafluoropropane, recognized by Sweetland et al.) for another (such as those Lam et al., which does recognize perfluorocarbons in general) would yield the predictable result of acting as a fire protection/suppression substance. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) substitute 1,1,1,2,3,3,3-heptafluoropropane for another flame retardant as the fire protection/suppression substance, as the substitution would yield the predictable result of acting as a fire prevention/suppression substance.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice et al. in view of Qiu, Nishimura et al., and Lam et al., as applied to claim 1 above, and further in view of US 2013/0108897 (Christian et al.). 
	As to claim 9, Qiu, relied upon to render obvious the heat spreader element does not state what material is used.
	However, Christian et al. teach of heat spreaders (heat exchange members) for batteries made of graphene which has directional conductivities therein – at least about 1000 W/m-K and less than about 100 W/m-K (both overlapping the claim range of from 10 to 1850 W/mK) (para 0011).  The motivation for having a heat spreader with directional heat transfer of least about 1000 W/m-K in one direction and less than about 100 W/m-K in a different direction is to allow the heat exchange to travel in a desired direction (para 0011).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) for having a heat spreader with directional heat transfer of least about 1000 W/m-K in one direction and less than about 100 W/m-K in a different direction (both lying within the claimed range) is to allow the heat exchange to travel in a desired direction.
Claims 10, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice et al. in view of Qiu, Nishimura et al., and Lam et al., as applied to claim 1 above, and further in view of US 2017/0062884 (Frutschy et al.).  
	As to claim 10, Qiu, relied upon to render obvious the heat spreader element does not state what material is used.
	However, Frutschy et al. teach the use of materials such as graphene (a graphene film), copper (Cu), aluminum (Al), brass, steel, or nickel (Ni) for heat spreaders (para 0055).  The substitution of one know heat spreader material (graphene, Cu, Al, brass, steel, or Ni, as in Frutschy et al.) for another (undisclosed in Qiu) would yield the predictable result of acting as heat spreader. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute graphene, Cu, Al, brass, steel, or Ni (recognized in Frutschy et al.) as the heat spreader material (undisclosed in Qiu) as the heat spreader material, as the substitution would yield the predictable result providing a heat spreader.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 11, the combination renders obvious materials such as Cu, Al, bras, steel, or Ni (para 0055 in Frutschy et al.).  As the claims only further define the graphene film without requiring a graphene film embodiment, the claim language is met.  See ** below for an alternate rejection wherein the graphene film is specifically rendered obvious.
	As to claim 16, Qiu, relied upon to render obvious the heat spreader element does not state the thickness of the heat spreader element (about 0.1 m to about 1 mm).  
	However, Frutschy et al. teach that a thermal spreader may have a thickness of about 0.5 mm to 2mm (para 0056) (overlaps claimed range, thus renders it obvious).  The motivation for having a thermal spreader with a thickness of about 0.5-2 mm is to provide a suitable thickness for thermal spreading (para 0056).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a thermal spreader with a thickness of about 0.5-2 mm in order to provide a suitable thickness for thermal spreading.
**Alternately, claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice et al. in view of Qiu, Nishimura et al., and Lam et al., as applied to claim 1 above, further in view of Frutschy et al. as applied to claim 10 above, and further in view of US 2015/0169015 (Yebka et al.). 
	As to claim 11, Frutschy et al. render obvious the use of graphene (graphene film) (para 0055).  See the rejection to claim 10 for full details, incorporated herein but not reiterated herein for brevity’s sake.
	Frutschy et al. do not teach that the graphene film comprises a graphene selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or a combination thereof.  
	However, Yebka et al. teaches of a thermally conductive material including graphene, wherein the graphene may be bonded via a metal oxide and hydrogen (hydrogenated graphene) (para 0034). The substitution of hydrogenated graphene (recognized by Yebka et al.) for graphene (recognized by Yebka et al. and Frutschy et al.) as the heat spreader would yield the predictable result of acting as heat spreader. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute hydrogenated graphene for graphene as the heat spreader material, as the substitution would yield the predictable result providing a heat spreader.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice et al. in view of Qiu and Nishimura et al., as applied to claim 1 above, further in view of Frutschy et al. as applied to claim 10 above, and further in view of US 2017/0222220 (Busnaina et al.). 
	As to claim 13, Frutschy et al. render obvious the use of graphene (graphene film) (para 0055).  See the rejection to claim 10 for full details, incorporated herein but not reiterated herein for brevity’s sake.  No teaching regarding the graphene film has a thermal conductivity no less than 600 W/mK is present.
	However, Busnaina et al. teach of the use of a current collector that is part of a heat transfer mechanism for the battery (para 0053) (similar structure to Qiu).  Specifically the thermal conductivity is at least about 3000 W/mK (para 0024).  The motivation for having a high thermal conductivity (at least about 3000 W/mK) associated with a heat spreader (within the cell) is to enhance thermal transport from the inner electrode to the cell surface during battery operation, thus mitigating decomposition reaction in lithium ion active materials (para 0024, 0053). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a having a high thermal conductivity (at least about 3000 W/mK) associated with a heat spreader (within the cell) in order to enhance thermal transport from the inner electrode to the cell surface during battery operation, thus mitigating decomposition reaction in lithium ion active materials.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8-15, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 13-20, and 22-24  of copending Application No. 16/899026 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending claims 1-2 and 6-7 read on currently pending claim 1.
Copending claim 8 reads on currently pending claim 4.
Copending claim 13 reads on currently pending claim 8.
Copending claim 14 reads on currently pending claim 9.
Copending claim 15 reads on currently pending claim 10.
Copending claim 16 reads on currently pending claim 11.
Copending claim 17 reads on currently pending claim 12.
Copending claim 18 reads on currently pending claim 13.
Copending claim 19 reads on currently pending claim 14.
Copending claim 20 reads on currently pending claim 15.
Copending claim 22 reads on currently pending claim 17.
Copending claim 23 reads on currently pending claim 18.
Copending claim 24 reads on currently pending claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the amendments (incorporating claims 2-3 except for the fluorinated ketone) is not found in Prentice, Qiu, and Nishimura.
	Examiner respectfully disagrees regarding the amendment overcoming the entire rejection of record.  Although not present in Prentice, Qiu, and Nishimura, Lam et al. renders obvious fluorinated organic compounds as fire protection/fire suppression substances, including such perfluorocarbons, partially fluorinated ethers (partially halogenated ethers, where fluorine is a halogen), perfluorinated amines (e.g. perfluorotripenylamine) (col. 1, lines 58-col. 2, line16) still part of the amended claims.  Thus, the argument is not persuasive, and the rejection of record is maintained.
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Lam et al., Christian et al., Frutschy et al., Yebka et al., Busnaina et al.,) do not cure the deficiencies of the rejection applied to the independent claim (Prentice et al., Qiu, and Nishimura et al.).  Applicant does not argue how the combination is not proper.  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.  (Examiner notes that Lam is not deficient, as set forth in the response to arguments above.)
	Applicant request to hold the double patenting rejection in abeyance.
	Examiner submits that a provisional double patenting rejection should be maintained until it is the only rejection remaining. See MPEP 804((I)(B)(2).
	Applicant requests rejoinder of withdrawn claims in a generic claim is allowed.
	Since no generic claim is allowable at this time, rejoinder is not proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759